Exhibit 10.2

LOGO [g47589ex10_2pg01.jpg]

Scripps Networks Interactive, Inc.

Executive Change in Control Plan

(as amended and restated on February     , 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1.   INTRODUCTION    1 ARTICLE 2.   DEFINITIONS    1
ARTICLE 3.   PLAN PARTICIPATION    4 ARTICLE 4.   ACCELERATION OF VESTING OF
EQUITY AWARDS UPON CHANGE IN CONTROL    4 ARTICLE 5.   TERMINATION PAYMENT AND
OTHER BENEFITS UPON CERTAIN TERMINATIONS OF EMPLOYMENT AFTER CHANGE IN CONTROL
   4 ARTICLE 6.   RESTRICTIVE COVENANTS    9 ARTICLE 7.   NON-DUPLICATION OF
PAYMENTS AND BENEFITS    11 ARTICLE 8.   SOURCE OF PAYMENTS    12 ARTICLE 9.  
PLAN ADMINISTRATION AND CLAIMS PROCEDURE    12 ARTICLE 10.   ARBITRATION OF
DISPUTES    13 ARTICLE 11.   MISCELLANEOUS PROVISIONS    13



--------------------------------------------------------------------------------

ARTICLE 1. INTRODUCTION

Scripps Networks Interactive, Inc., an Ohio corporation (“Company”), adopted the
Scripps Networks Interactive, Inc. Executive Change in Control Plan (“Plan”),
effective immediately prior to the Distribution Date as defined in the Employee
Matters Agreement by and between The E. W. Scripps Company and the Company (the
“Effective Date”).

The Plan generally provides for certain potential termination payments and other
benefits for covered executives if their employment terminates under prescribed
circumstances after a change in control, all as specifically described in the
following provisions of the Plan. The Company believes that it will derive
substantial benefits by adopting the Plan because its existence will:

 

  •  

Allow covered executives to focus on the Company’s business and objectively
evaluate any future proposals during potential change in control transactions,

 

  •  

Assist the Company in attracting and retaining selected executives,

 

  •  

Provide for greater consistency of protection for selected executives, and

 

  •  

Avoid problems associated with adopting change in control agreements during any
future potential change in control transaction.

 

ARTICLE 2. DEFINITIONS

 

2.1 “Board” means the board of directors of the Company.

 

2.2 “Cause” means:

 

  (a) Commission of a felony or an act or series of acts that results in
material injury to the business or reputation of the Company or any subsidiary;

 

  (b) Willful failure to perform duties of employment, if such failure has not
been cured in all material respects within twenty (20) days after the Company or
any subsidiary, as applicable, gives notice thereof; or

 

  (c) Breach of any material term, provision or condition of employment, which
breach has not been cured in all material respects within twenty (20) days after
the Company or any subsidiary, as applicable, gives notice thereof.

 

2.3 “Change in Control” means the occurrence, after the Distribution Date, of
any of the following with respect to the Company:

 

  (a)

Any Person becomes a Beneficial Owner of a majority of the outstanding Common
Voting Shares, $.01 par value, of the Company (or shares of

 

 

Page 1



--------------------------------------------------------------------------------

 

capital stock of the Company with comparable or unlimited voting rights),
excluding, however, The Edward W. Scripps Trust (the “Trust”) and the trustees
thereof, and any Person that is or becomes a party to the Scripps Family
Agreement, dated October 15, 1992, as amended currently and as it may be amended
from time to time in the future (the “Family Agreement”); or

 

  (b) Assets of the Company accounting for 90% or more of the Company’s revenues
are disposed of pursuant to a merger, consolidation, sale, or plan of
liquidation and dissolution (unless the Trust or the parties to the Family
Agreement have Beneficial Ownership of, directly or indirectly, a controlling
interest (defined as owning a majority of the voting power) in the entity
surviving such merger or consolidation or acquiring such assets upon such sale
or in connection with such plan of liquidation and dissolution).

For purposes of this Section 2.3, “Person” has the meaning provided in section
3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), and
as used in sections 13(d) and 14(d) of the Exchange Act, including a “group”
within the meaning of section 13(d) of the Exchange Act; and “Beneficial
Ownership” and “Beneficial Owner” have the meanings provided in Rule 13d-3
promulgated under the Exchange Act.

 

2.4 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.5 “Committee” means the Board’s Compensation Committee.

 

2.6 “Company” means Scripps Networks Interactive, Inc., an Ohio corporation, and
any successor.

 

2.7 “Covered Executive” means an employee of the Company or its subsidiaries who
is employed as an executive and who is listed in Appendix A at the time of a
Change in Control.

 

2.8 “Disability” means a Covered Executive’s termination or suspension of
employment accompanied by his/her actual receipt of a Disability Retirement
Benefit under the Pension Plan or a Disability Benefit under the Long Term
Disability Income Plan. A Covered Executive will be deemed to be in actual
receipt of the aforementioned benefits during any waiting period, of up to
ninety (90) days duration, that is a prerequisite for the commencement of
benefit payments.

 

2.9 “Good Reason” means any of the following actions on or after a Change in
Control, without the Covered Executive’s consent:

 

  (a) A material diminution in a Covered Executive’s annual salary or target
annual incentive opportunity below the amount of annual salary or target annual
incentive opportunity in effect immediately prior to such Change in Control;

 

 

Page 2



--------------------------------------------------------------------------------

  (b) A material diminution in a Covered Executive’s authority, duties, or
responsibilities as compared to his or her authority, duties, or
responsibilities immediately prior to such Change in Control;

 

  (c) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Covered Executive is required to report, including a
requirement that the Covered Executive report to a corporate officer or employee
instead of reporting directly to the Board;

 

  (d) A material diminution in the budget over which a Covered Executive retains
authority as compared to the budget over which he or she had authority
immediately prior to such Change in Control;

 

  (e) A material change in geographic location at which a Covered Executive is
principally employed as compared to the geographic location immediately prior to
such Change in Control; or

 

  (f) The Company’s (or successor’s) material breach of this Plan or of any
material term, provision or condition of employment of a Covered Executive,
unless the Covered Executive’s employment is terminated for Cause within the
applicable cure period set forth below.

A termination of a Covered Executive’s employment by a Covered Executive shall
not be deemed to be for Good Reason unless (1) the Covered Executive gives
notice to the Company of the existence of the event or condition constituting
Good Reason within thirty (30) days after such event or condition initially
occurs or exists, (2) the Company fails to cure such event or condition within
thirty (30) days after receiving such notice, and (3) Executive’s “separation
from service” within the meaning of Section 409A of the Code occurs not later
than ninety (90) days after such event or condition initially occurs or exists
(or, if earlier, the last day of the 24-month period following a Change in
Control).

 

2.10 “Retirement” means a Covered Executive’s termination of employment
accompanied by his/her actual receipt of a Normal Retirement Benefit or Early
Retirement Benefit under the Pension Plan.

 

2.11 “Long Term Disability Income Plan” means the employee benefit plan of that
name sponsored by the Company, including any amended, restated or successor
version of that plan.

 

2.12 “Pension Plan” means the tax-qualified employee pension plan of that name
sponsored by the Company (or in which the Company is a participating company),
including any amended, restated or successor version of that plan. “Supplemental
Executive Retirement Plan” means the non-tax-qualified excess retirement plan
sponsored by the Company (or in which the Company is a participating company),
including any amended, restated or successor version of that plan.

 

 

Page 3



--------------------------------------------------------------------------------

2.13 “Termination Payment” is the payment described in Section 5.2 to which a
Covered Executive may become entitled following termination of his/her
employment under the circumstances described in Section 5.1.

 

2.14 In addition to the foregoing, certain other terms of more limited usage are
defined in other Articles of the Plan. All terms defined in the Plan are
designated with initial capital letters.

 

2.15 Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

 

ARTICLE 3. PLAN PARTICIPATION

An individual must be a Covered Executive in order to participate in the Plan.
The names of all Covered Executives are listed in Appendix A. The Committee may
revise Appendix A at any time(s) by adding or deleting names (or changing
Termination Pay Multiples), provided that the deletion of any name (or reduction
of any Termination Pay Multiple) shall require sixty (60) days’ advance written
notice to each affected Covered Executive. Only those employees listed in
Appendix A at the time of a Change in Control are eligible to receive any
rights, termination payment or other benefits under the Plan.

 

ARTICLE 4. ACCELERATION OF VESTING OF EQUITY AWARDS UPON CHANGE IN CONTROL

Upon a Change in Control, the terms of the Scripps Networks Interactive, Inc.
2008 Long-Term Incentive Plan (or any successor plan) and the applicable award
agreements shall govern the treatment of all outstanding equity awards of a
Covered Executive, including but not limited to any incentive or nonqualified
stock options, stock appreciation rights in tandem with or independent of
options (“SARs”), restricted or nonrestricted share awards, performance-based
restricted shares, restricted stock units and performance units.

 

ARTICLE 5. TERMINATION PAYMENT AND OTHER BENEFITS UPON CERTAIN TERMINATIONS OF
EMPLOYMENT AFTER CHANGE IN CONTROL

 

5.1

Eligibility for Termination Payment. Subject to Section 5.6, a Covered Executive
will be entitled to receive a Termination Payment (described in Section 5.2) if,
within twenty-four (24) months after a Change in Control, his/her employment
with the Company is terminated either (i) by the Company without Cause, or
(ii) by the Covered Executive for Good Reason. Notwithstanding the foregoing, a

 

 

Page 4



--------------------------------------------------------------------------------

 

Covered Executive will not be entitled to any Termination Payment if his/her
termination of employment is (i) of his/her own initiative for any reason other
than Good Reason, or (ii) on account of his/her Retirement, Disability or death.
A Termination Payment is in lieu of any further salary, bonus, annual incentive
or other payments to a Covered Executive for periods subsequent to the date of
his/her termination of employment; but the Covered Executive still will retain
any and all of his/her vested rights under the Company’s employee pension and
benefit plans and arrangements, including, without limitation, the Pension Plan
and the Supplemental Executive Retirement Plan.

 

5.2 Amount of Termination Payment. A Covered Executive’s Termination Payment is
a cash lump sum equal to the amount computed by multiplying (i) the sum of
his/her Base Salary plus Annual Incentive, by (ii) his/her Termination Pay
Multiple. A Covered Executive’s Termination Payment will be paid by the Company
within thirty (30) days following his/her termination of employment.

As used herein, the following terms have the following meanings:

 

  (a) “Base Salary” means a Covered Executive’s highest annualized rate of basic
salary in effect at any time during the then current partial calendar year, if
applicable, and three (3) full prior calendar years preceding his/her
termination of employment;

 

  (b) “Annual Incentive” means the higher of (i) a Covered Executive’s target
annual incentive in the then partial calendar year, if applicable, of his/her
termination of employment, or (ii) his/her highest actual annual incentive
earned in the three (3) full prior calendar years preceding his/her termination
of employment under an annual incentive plan sponsored by the Company or any
comparable plans of The E. W. Scripps Company (and annualized in the case of any
pro rata annual incentive earned for a partial calendar year); and

 

  (c) “Termination Pay Multiple” is the number set forth beside a Covered
Executive’s name in Appendix A under the column so named Termination Pay
Multiple.

 

5.3 Other Benefit Coverage. If a Covered Executive qualifies for a Termination
Payment under Section 5.1, his/her Benefit Coverage shall be continued for the
Maximum Benefit Period or, if less, until the Covered Executive obtains
full-time employment providing benefits substantially similar to his/her Benefit
Coverage. To receive such Benefit Coverage, the Covered Executive must continue
to pay the same percentage of the total benefit premiums or contributions
required from similarly situated executive employees at the time of the Covered
Executive’s termination of employment (or, if materially less, at the time of
the prior Change in Control).

 

 

Page 5



--------------------------------------------------------------------------------

As used herein, the following terms have the following meanings:

 

  (a) “Benefit Coverage” means the medical, dental, disability, life and
accidental death insurance benefits which the Covered Executive and his/her
eligible dependents, if any, were receiving at the time of his/her termination
of employment (or, if materially greater, at the time of the prior Change in
Control); and

 

  (b) “Maximum Benefit Period” is the number of months following the Covered
Executive’s termination of employment equal to twelve (12) times his/her
Termination Pay Multiple. The Maximum Benefit Period automatically shall end if
a Covered Executive dies, but only with respect to his/her own coverage, with
coverage of any eligible dependent(s) continuing as though the Covered Executive
had not died so long as all required employee premiums or contributions continue
to be paid by the eligible dependent(s).

 

5.4 Pension Enhancement. If a Covered Executive qualifies for a Termination
Payment under Section 5.1, he/she will receive a cash lump sum equal to the
actuarially determined value of a Pension Enhancement. The Pension Enhancement
will be paid by the Company at the same time as the Termination Payment.

For purposes of this Section 5.4, “Pension Enhancement” is the excess, if any,
of:

 

  (a) The present value of the assumed pension the Covered Executive would be
entitled to receive under the Pension Plan and the Supplemental Executive
Retirement Plan if his/her age and years of credited service at the time of
his/her termination of employment were increased by a number equal to his/her
Termination Pay Multiple and if he/she continued to earn compensation equal to
the sum of his/her Base Salary and Annual Incentive for a period of years equal
to his/her Termination Multiple; over

 

  (b) The present value of the actual pension the Covered Executive is entitled
to receive under the Pension Plan and the Supplemental Executive Retirement Plan
based upon his/her actual age and years of credited service at the time of
his/her termination of employment.

In calculating the Pension Enhancement, the same actuarial assumptions and
factors shall be used as are prescribed under the Pension Plan for computing
lump sum benefit payments.

 

5.5 Gross-Up Payment.

(a) If it is determined (as hereinafter provided) that any payment, benefit or
distribution to or for such Covered Executive’s benefit, whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise
pursuant to or by reason of any other agreement, policy, plan, program,
arrangement or similar right (a “Payment”), would be subject to the

 

 

Page 6



--------------------------------------------------------------------------------

excise tax imposed by Section 4999 of the Internal Revenue Code (or any
successor provision thereto), or any interest or penalties with respect to such
excise tax (such tax, together with any such interest and penalties, hereafter
collectively referred to as the “Excise Tax”), then the Covered Executive shall
be entitled to receive a cash lump sum payment (a “Gross-Up Payment”) in an
amount such that, after payment by the Covered Executive of all taxes (including
any interest or penalties imposed with respect to such taxes), including any
Excise Tax, imposed upon the Gross-Up Payment(s), the Covered Executive retains
an amount of the Gross-Up Payment(s) equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section, if it shall
be determined that the Covered Executive is entitled to the Gross-Up Payment,
but that the Parachute Value (as defined below) of all Payments does not exceed
110% of the Safe Harbor Amount (as defined below), then no Gross-Up Payment
shall be made to the Covered Executive and the amounts payable under this Plan
shall be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount. The reduction of the amounts payable hereunder,
if applicable, shall be made by first reducing the payments under Section 5.2,
and then any payments due under Section 5.4, and then any benefits due under
Section 5.3 (with benefits or payments in any group having different payment
terms being reduced on a pro-rata basis). For purposes of reducing the Payments
to the Safe Harbor Amount, only amounts payable under the Sections of this Plan
identified in the immediately preceding sentence (and no other Payments) shall
be reduced. If the reduction of the amount payable under this Plan would not
result in a reduction of the Parachute Value of all Payments to the Safe Harbor
Amount, no amounts payable under the Plan shall be reduced pursuant to this
Section. Notwithstanding anything in this Plan to the contrary, the Company’s
obligations under this Section shall not be conditioned upon the Covered
Executive’s termination of employment. By way of example, in the event of a
Change in Control which does not result in a Covered Executive’s termination of
employment or entitlement to a Termination Payment under this Plan, but which
causes the accelerated vesting of such Covered Executive’s stock options under a
separate plan giving rise to an Excise Tax, the Company’s obligations under this
Section shall apply with respect to such accelerated vesting.

(b) The Gross-Up Payment, if any, shall be paid in full to the Covered Executive
at the same time as any Payment (or first installment thereof) subject to the
Excise Tax is paid or provided to the Covered Executive; provided that the
Company, in its sole discretion, may withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Covered Executive, all or any portion of any Gross-Up Payment, and the Covered
Executive consents to such withholding.

(c) All determinations required to be made under this Section 5.5, including
whether an Excise Tax is payable by the Covered Executive, the amount of such
Excise Tax, whether a Gross-Up Payment is required and the amount of such
Gross-Up Payment, whether and in what amount any Payments

 

 

Page 7



--------------------------------------------------------------------------------

are to be reduced pursuant to the second sentence of Section 5.5(a), and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally-recognized legal or accounting firm (the “Firm”) (which may be the
Company’s independent auditor) selected by the Company in its sole discretion.
The Firm shall submit its determination and detailed supporting calculations to
the Covered Executive and the Company as promptly as practicable. If the Firm
determines that any Excise Tax is payable by the Covered Executive and that a
Gross-Up Payment is required, the Company shall pay the Covered Executive the
required Gross-Up Payment as provided herein. Any determination by the Firm
shall be binding upon the Covered Executive and the Company. As a result of the
uncertainty in the application of Section 4999 of the Internal Revenue Code (or
any successor provision thereto) at the time of the initial determination by the
Firm hereunder, it is possible that the Company may fail to pay a Gross-Up
Payment which should have been paid (an “Underpayment”). If the Covered
Executive thereafter is required to make a payment of any Excise Tax, the Firm
shall determine the amount of the Underpayment, if any, that has occurred and
submit its determination and detailed supporting calculations to the Covered
Executive and the Company as promptly as possible. Any such Underpayment shall
be promptly paid by the Company to the Covered Executive, or for his/her
benefit, within thirty (30) days of receipt of such determination and
calculations.

(d) The Covered Executive and the Company shall each provide the Firm access to
and copies of any books, records or documents in the possession of the Company
or the Covered Executive, as the case may be, reasonably requested by the Firm,
and shall each otherwise cooperate with the Firm in connection with the
preparation and issuance of the determinations contemplated by this Section 5.5.
The fees and expenses of the Firm that are incurred at any time from the date of
this Plan through 10th anniversary of the date of the Change in Control for
services in connection with the determinations and calculations contemplated by
this Section 5.5 shall be paid by the Company. The Company shall pay such fees
and expenses not later than the end of the calendar year following the calendar
year in which the related work is performed or the expenses are incurred by the
Firm. The amount of such fees and expenses that the Company is obligated to pay
in any given calendar year shall not affect the fees and expenses that the
Company is obligated to pay in any other calendar year, and the Covered
Executive’s right to have the Company pay such fees and expenses may not be
liquidated or exchanged for any other benefit.

(e) Notwithstanding any other provision of this Section 5.5 to the contrary, and
in order to comply with Section 409A of the Code, the Company and the Covered
Executive shall take all steps reasonably necessary to ensure that any Gross-Up
Payment, Underpayment or other payment or reimbursement made to the Covered
Executive pursuant to this Section 5.5 will be paid or reimbursed on the earlier
of (i) the date specified for payment under this Section 5.5, or
(ii) December 31st of the year following the year in which the applicable taxes
are remitted or, in the case of reimbursement of expenses incurred due to

 

 

Page 8



--------------------------------------------------------------------------------

a tax audit or litigation to which there is no remittance of taxes, the end of
the calendar year following the year in which the audit is completed or there is
a final and nonappealable settlement or other resolution of the litigation in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).

(f) The following terms shall have the following meanings for purposes of this
Section.

(i) “Parachute Value” of a Payment shall mean the present value as of the date
of the Change in Control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Firm for purposes of determining whether and to what extent
the Excise Tax will apply to such Payment. The present value of a Payment shall
mean the economic present value of a Payment as of the date of the Change in
Control for purposes of Section 280G of the Code, as determined by the Firm
using the discount rate required by Section 280G(d)(4) of the Code.

(ii) The “Safe Harbor Amount” means 2.99 times the Covered Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

 

5.6 Cessation of Payments and Benefits. Notwithstanding anything contained in
this Article 5 to the contrary, the Company’s payment obligations and the
Covered Executive’s right to payments and benefits under this Article 5 shall
cease in the event the Covered Executive breaches any of the covenants contained
in Article 6 hereof (and any such cessation of payment or benefit shall not
reduce any monetary damages that may be available to the Company as a result of
such breach).

 

ARTICLE 6. RESTRICTIVE COVENANTS

 

6.1

Confidentiality. By participating in the Plan (or by receiving or accepting any
benefit under the Plan), each Covered Executive agrees that, during his or her
employment with the Company or any of its affiliated companies or at any time
thereafter, (i) the Covered Executive shall not use for any purpose other than
the duly authorized business of the Company, or disclose to any third party, any
information relating to the Company or any of its affiliated companies which is
proprietary to the Company or any of its affiliated companies (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or in the performance of the Covered
Executive’s duties for the Company or any of its affiliated companies consistent
with the Company’s policies); and (ii) the Covered Executive will comply with
any and all confidentiality obligations of the Company to a third party, whether
arising under a written agreement or otherwise. Information shall not be deemed
Confidential Information which (x) is or becomes generally available to the
public

 

 

Page 9



--------------------------------------------------------------------------------

 

other than as a result of a disclosure by the Covered Executive or at his or her
direction or by any other person who directly or indirectly receives such
information from the Covered Executive, or (y) is or becomes available to the
Covered Executive on a non-confidential basis from a source which is entitled to
disclose it to the Covered Executive. A Covered Executive’s obligations under
this Section 6.1 are in addition to, and not in limitation of or preemption of,
all other obligations of confidentiality which the Covered Executive may have to
the Company or its affiliated companies under general legal or equitable
principles, and federal, state or local law.

 

6.2 Non-Competition; Non-Solicitation. By participating in the Plan (or by
receiving or accepting any benefit under the Plan), each Covered Executive
agrees that, during the Restriction Period (as defined below), the Covered
Executive shall not directly or indirectly engage in or participate as an owner,
partner, stockholder, officer, employee, director, agent of or consultant for
any business competitive with any business of the Company or any of its
affiliated companies, without the prior written consent of the Company;
provided, however, that this provision shall not prevent a Covered Executive
from investing as a less-than-one-percent (1%) stockholder in the securities of
any company listed on a national securities exchange or quoted on an automated
quotation system. Each Covered Executive also agrees that, during the
Restriction Period, he or she shall not, directly or indirectly: (i) employ or
solicit the employment of any person who is then or has been within six
(6) months prior thereto, an employee of the Company or any of its affiliated
companies; or (ii) interfere with, disturb or interrupt the relationships
(whether or not such relationships have been reduced to formal contracts) of the
Company or any of its affiliated companies with any customer, supplier or
consultant. For purposes of this Article 6, the term Restriction Period shall
mean, with respect to any Covered Executive, the period commencing on the
Covered Executive’s date of termination of employment and ending on the first
anniversary thereof.

 

6.3 Non-Disparagement. By participating in the Plan (or by receiving or
accepting any benefit under the Plan), each Covered Executive agrees that,
during his or her employment with the Company or any of its affiliated companies
or at any time thereafter, the Covered Executive shall not make, nor cause any
one else to make or cause on the Covered Executive’s behalf, any public
disparaging or derogatory statements or comments regarding the Company or its
affiliated companies, or its officers or directors.

 

6.4

Adequate Consideration. By participating in the Plan (or by receiving or
accepting any benefit under the Plan), each Covered Executive agrees and
acknowledges that the promises and obligations made by the Company in this Plan
(specifically including, but not limited to, the payments and benefits provided
for under Article 5 hereof) constitute sufficient consideration for the
covenants contained in this Article 6. Each Covered Executive further
acknowledges that it is not the Company’s intention to interfere in any way with
his employment opportunities, except in such situations where the same conflict
with the

 

 

Page 10



--------------------------------------------------------------------------------

 

legitimate business interests of the Company or any of its affiliated companies.
Each Covered Executive agrees that he or she will notify the Company in writing
if he or she has, or reasonably should have, any questions regarding the
applicability of this Article 6.

 

6.5 Revision. By participating in the Plan (or by receiving or accepting any
benefit under the Plan), each Covered Executive agrees that if, at the time of
enforcement of this Article 6 a court holds that the restrictions stated herein
are unreasonable under circumstances then existing, the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

6.6 Enforcement. By participating in the Plan (or by receiving or accepting any
benefit under the Plan), each Covered Executive agrees that any breach or
threatened breach of this Article 6 by such Covered Executive will cause injury
to the Company and its affiliates for which money damages alone will not provide
an adequate remedy and that if the Covered Executive commits or threatens to
commit any such breach, the Company or any of its affiliates shall have the
right to have the provisions of this Article 6 specifically enforced by any
court having jurisdiction (without posting a bond or other security). Each
Covered Executive also agrees that he or she will not assert in any such
enforcement action that the Company or any of its affiliates have an adequate
remedy in damages; and that such rights and remedies will be in addition to and
not in lieu of any other rights or remedies available to the Company or any of
its affiliates at law or in equity. If a Covered Executive violates any of the
covenants in this Article 6, the Covered Executive agrees to an extension of
such covenant on the same terms and conditions for an additional period of time
equal to the time that elapses from the commencement of such violation to the
later of (i) the termination of such violation or (ii) the final resolution of
any litigation stemming from such violation.

 

ARTICLE 7. NON-DUPLICATION OF PAYMENTS AND BENEFITS

Notwithstanding any contrary provision of the Plan, there shall be no
duplication of rights, payments and benefits under the Plan with rights,
payments and benefits granted to a Covered Executive, in the event of a
termination of his/her employment after a Change in Control, under any other
agreement, plan or arrangement (“Alternate Plan”). In order to prevent such
duplication, if the Covered Executive is entitled to payments or benefits under
Article 5 upon termination of employment, the Covered Executive shall not be
entitled to any severance pay or benefits under any Alternate Plan unless
otherwise specifically provided in this Plan or in the Alternative Plan (in a
specific reference to this Plan). Notwithstanding the foregoing, any payments
due under the Executive Annual Incentive Plan upon a Covered Executive’s
termination of employment following a Change in Control shall be in addition to
(and shall not be considered duplicative of) any payments or benefits provided
under this Plan.

 

 

Page 11



--------------------------------------------------------------------------------

ARTICLE 8. SOURCE OF PAYMENTS

All payments required under the terms of the Plan shall be paid in cash from the
general assets of the Company. A Covered Executive shall have the status of a
general creditor of the Company with respect to any and all claims for payments
under the Plan.

 

ARTICLE 9. PLAN ADMINISTRATION AND CLAIMS PROCEDURE

 

9.1 Plan Administration. The Plan shall be administered by the Committee and/or
its designee(s). The Committee shall have rights, powers and duties with respect
to the Plan that are comparable to those granted to the designated pension board
under the Pension Plan. Without limiting the generality of the foregoing, the
Committee has full authority to (i) interpret the Plan, (ii) determine all
questions relating to the rights and status of Covered Executives and their
Termination Payments, Benefit Coverage, Pension Enhancements and Gross-Up
Payments, and (iii) make such rules and regulations for the administration of
the Plan as are not inconsistent with its express terms and provisions. This
provision is included in the Plan for the express purpose of giving and granting
to the Committee the maximum discretionary authority possible under Firestone
Tire and Rubber Company v. Bruch, 489 U.S. 101 (1989). Decisions by the
Committee shall be made by majority vote of all members of the Committee.

 

9.2 Claims Procedure. If any Covered Executive’s claim for payments or benefits
under the Plan is denied, the Committee shall cause a written notice to be sent
to the Covered Executive setting forth the specific reasons for the denial,
specific reference to the provisions of the Plan on which the denial is based, a
description of any material or information necessary to perfect the denied claim
(together with an explanation of why such material or information is necessary),
and an explanation of the review procedure described below. Within sixty
(60) days after receipt of such notice of denial from the Committee, the Covered
Executive, or his/her duly authorized representative, may request a review of
the denied claim by written application to the Committee. In connection with
such request for review, the Covered Executive, or his/her duly authorized
representative, shall be entitled to review any and all documents pertinent to
the claim or its denial and also shall be entitled to submit issues and comments
in writing. The decision of the Committee upon such review shall be made not
later than sixty (60) days after the receipt of such request for review, unless
special circumstances shall require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
one hundred twenty (120) days after the Committee’s receipt of the request for
review. The decision of the Committee upon review of the denied application
shall be in writing and shall include specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based. All written communications from the Committee under this Section 9.2
shall be written in a manner calculated to be understood by the recipient.

 

 

Page 12



--------------------------------------------------------------------------------

ARTICLE 10. ARBITRATION OF DISPUTES

Any controversy or claim arising out of or relating to the Plan that cannot be
resolved pursuant to Section 9.2 shall be settled by binding arbitration in the
City of Cincinnati, Ohio, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then pertaining in such city; and judgment
upon the award rendered by the arbitrator or arbitrators may be entered in any
court in Hamilton County, Ohio having jurisdiction thereof. The arbitrator or
arbitrators shall have powers to issue mandatory orders and restraining orders
in connection with such arbitration. Neither the Company nor a Covered Executive
shall be liable for punitive or exemplary damages. Each party shall be
responsible for its/his/her own costs and expenses (including attorneys’ fees).
The federal and state courts in Hamilton County, Ohio shall have exclusive
jurisdiction with respect to the entry of judgment upon any arbitration award
hereunder or the granting of any order; and such courts shall have exclusive
jurisdiction with respect to any other controversy or claim arising out of or
relating to the Plan that may properly be brought therein if the provisions
herein mandating arbitration are held to be unenforceable. Notwithstanding the
foregoing, the Company shall not be required to seek or participate in
arbitration regarding any breach or threatened breach by a Covered Executive of
his or her obligations under Article 6 hereof, but may pursue its remedies for
such breach in a court of competent jurisdiction in Hamilton County, Ohio.

 

ARTICLE 11. MISCELLANEOUS PROVISIONS

 

11.1 ERISA and Governing Law. The Plan is an unfunded deferred compensation plan
for a select group of management or highly compensated employees, as defined in
Section 201(2) and 401(a)(1) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”). As such, the Plan is expressly excluded from all, or
substantially all, of the provisions of ERISA, including but not limited to
Parts 2 and 3 of Title I thereof. None of the statutory rights and protections
conferred on participants by ERISA are conferred under the terms of this Plan,
except as expressly noted or required by operation of law. To the extent not
superseded by federal law, the laws of the State of Ohio shall control in any
and all matters relating to the Plan.

 

11.2 Benefits Are Nonassignable. No right, payment or benefit under the Plan may
be pledged, assigned, anticipated or alienated in any way by any Covered
Executive, otherwise than by will or the laws of descent and distribution. This
Plan shall inure to the benefit of and be enforceable by the legal
representatives of a Covered Executive. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Plan by operation of law or otherwise. This Plan shall inure to the
benefit of and be binding upon the Company and its successors and assigns.

 

 

Page 13



--------------------------------------------------------------------------------

11.3 Amendment, Suspension or Termination of Plan. The Company hereby reserves
the right and power to amend, suspend or terminate the Plan, in whole or in
part, at any time and from time to time; provided, however, that any action
taken after a Change in Control or within sixty (60) days prior to a Change in
Control cannot materially adversely affect the rights, payments or benefits of
any employee who then is a Covered Executive without his/her express written
consent. All actions pursuant to this Section 11.3 shall be set forth in a
written instrument adopted by the Committee and approved or ratified by the
Board.

 

11.4 No Guarantee Of Employment. Nothing contained in the Plan shall be
construed as a contract of employment between the Company or any Covered
Executive, or as a right of any Covered Executive to continue in the employment
of the Company, or as a limitation of the right of the Company to discharge any
Covered Executive, with or without cause, at any time.

 

11.5 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.

 

11.6 Covered Executives Deemed to Accept Plan. By accepting any benefit under
the Plan, each Covered Executive and each person claiming under or through any
such Covered Executive shall be conclusively deemed to have indicated his
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Board, the Committee or
the Company or its affiliates, in any case in accordance with the terms and
conditions of the Plan.

 

11.7 No Offsets or Mitigation. Except as otherwise provided in Section 5.6
hereof, the Company’s obligation to make the payments provided for in this Plan
and otherwise to perform its obligations hereunder shall be absolute and
unconditional and shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company or any of
its affiliates may have against the Covered Executive or others. In no event
shall a Covered Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Covered
Executive under any of the provisions of this Plan and such amounts shall not be
reduced whether or not the Covered Executive obtains other employment.

 

11.8 Section 409A of the Code.

 

  (a)

Section 409A of the Code (“Section 409A”) imposes payment restrictions on
“separation pay” (i.e., payments owed to a Covered Executive upon termination of
employment). Failure to comply with these restrictions could result in negative
tax consequences to the Covered Executive, including immediate taxation,
interest and a 20% penalty tax. It is the Company’s intent that this Plan be
exempt from the application of, or otherwise

 

 

Page 14



--------------------------------------------------------------------------------

 

comply with, the requirements of Section 409A. Specifically, any taxable
benefits or payments provided under this Plan are intended to be separate
payments that qualify for the “short-term deferral” exception to Section 409A to
the maximum extent possible, and to the extent they do not so qualify, are
intended to qualify for the involuntary separation pay exceptions to
Section 409A of the Code, to the maximum extent possible. If neither of these
exceptions applies, then notwithstanding any provision in this Plan to the
contrary:

 

  (i) All amounts that would otherwise be paid or provided during the first six
months following the date of termination shall instead be accumulated through
and paid or provided (together with interest on any delayed payment at the
applicable federal rate under the Code), on the first business day following the
six-month anniversary of the Covered Executive’s termination of employment.

 

  (ii) Any expense eligible for reimbursement must be incurred, or any
entitlement to a benefit must be used, during the applicable expense
reimbursement or benefit continuation period provided in this Plan. The amount
of the reimbursable expense or benefit to which a Covered Executive is entitled
during a calendar year will not affect the amount to be provided in any other
calendar year, and a Covered Executive’s right to receive the reimbursement or
benefit is not subject to liquidation or exchange for another benefit. Provided
the requisite documentation is submitted, the Company will reimburse the
eligible expenses on or before the last day of the calendar year following the
calendar year in which the expenses were incurred.

 

  (b) For purposes of this Plan, “termination of employment” or words or phrases
to that effect shall mean a “separation from service” within the meaning of
Section 409A.

 

 

Page 15



--------------------------------------------------------------------------------

APPENDIX A

 

 

Page 16